DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu et al. (WO 2009/111843 A1) in view of Ooi et al. (US Patent 6,610,422) and Finnegan (US Patent 4,735,867).
Regarding applicants’ claim 1-3, Liu et al. disclose a corrosion resistant Al-Zn-Si-Mg alloy coated steel strip (page 4 lines 29-32), where, in weight percent, the aluminum content is 40 to 60%, the zinc content is 40 to 60%, the silicon content is 0.3 to 3%, and the magnesium content is 0.3 to 10 (page 5 lines 5-13), where the alloy may further contain vanadium (page 5 lines 14-16).  An Al-Zn coating provides galvanic protection.
The disclosure by Liu et al. that the aluminum coating alloy may also contain vanadium is a positive teaching of the presence of vanadium.  Additionally it has been recognized that vanadium promotes an increase in corrosion resistance in aluminum alloys (Finnegan, col. 2 lines 51-53 ; Ooi et al., col. 77 lines 29-32).  
Liu et al. do not appear to teach the vanadium content in the aluminum alloy coating, however Finnegan discloses an aluminum alloy which containing about 0.02 to about 0.4 weight % vanadium, where the vanadium imparts corrosion resistance (abstract and col. 2 lines 50-68), and Ooi et al. disclose an Al-Zn based coating where workability and corrosion resistance are improved with the addition of 0.01 to 10% of one or more elements selected from a group including vanadium (col. 77 lines 18-32).  One of ordinary skill in the art at the time of the invention would have found it obvious to include the vanadium in amounts from 0.01 to 10 wt. % or further from about 0.02 to about 0.4 weight percent as a vanadium content in this range has been demonstrated to impart properties such as corrosion resistance and workability in aluminum alloys, and more particularly Al-Zn based coatings.  
Regarding the overlapping compositional proportions, one of ordinary skill in the art at the time of the invention was made would have considered the invention to have been obvious because the compositional proportions overlap the instantly claimed proportions thereby establishing a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art, at the time of the invention, to select a portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference. MPEP 2144.05.
Further “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F2d 454, 456, 105 USPQ 233,235 (CCPA).  In the present case Liu et al. teach the addition of vanadium to the aluminum alloy coating, and Finnegan teaches that it was known to include vanadium in aluminum alloys in order to impart corrosion resistance.  The discovery of a workable vanadium concentration to impart corrosion resistance to the aluminum alloy of Liu et al. is not considered be the result of invention but of ordinary skill and routine experimentation.  One of ordinary skill in the art at the time of the invention would have found it obvious to adjust the vanadium concentration to provide improved corrosion resistance while minimizing production cost and while minimizing the impact on the other coating properties.
Liu et al. do not appear to explicitly disclose the steel strip to undergo cold rolling, however applicant requirement that the steel sheet is cold rolled is a product by process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. Further, “the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (MPEP 2113).
Cold rolling does not provide for specific cold rolling conditions and is therefore a broad limitation.  Cold rolling can result in changes in the microstructure and properties of the steel strip, however absent specific rolling parameters the claimed process is not found to particularly restrict the microstructure and properties of the claimed steel strip.  Further it is known to prepare steel strips prior coating by subjecting the strip either hot or cold rolling operations (Ooi et al. col. 1 lines 19-24).  One of ordinary skill in the art at the time of the invention would have found it obvious to subject the steel strip of Liu et al. to cold rolling in order to impart the steel strip with the desired microstructure and properties.
Regarding applicants’ claim 4, Liu et al. teach that the aluminum alloy coating may further contain elements such as iron or chromium (page 5 lines 14-16) which are considered other elements present as deliberate alloy additions.
Regarding applicants’ claim 5, Liu et al. teach a coated steel strip that comprises "a coating of Al-Zn-Si-Mg alloy on a steel strip" (page 4 lines 29-32).  This is a teaching of a single layer coating as claimed.
Regarding applicants’ claim 6, Liu et al. teach that the aluminum alloy coated steel strip can be cold formed into an end use product (page 1 lines 18-22). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C KRUPICKA whose telephone number is (571)270-7086. The examiner can normally be reached Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Adam Krupicka/Primary Examiner, Art Unit 1784